DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/14/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Estkowski et al. (US 2005/0216181) in view of Tschanz et al. (US 2019/0018412).

Regarding claim 1, Estkowski discloses a system for adaptive path planning including one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Fig. 9): 
during execution of an autonomous agent configured to control operation of a physical mechanism, obtaining a current observation of a physical environment (¶118 and ¶153 -  the vehicle proceeds to follow that route based on updated sensor information from a sensor interface module 820 corresponding to the recited current observation of a physical environment); 
based at least on the current observation of the physical environment, generating a trajectory tree that represents a plurality of possible trajectories in a belief space (¶112 -  search tree corresponding to the recited trajectory tree in e N-dimensional spatial coordinate space based on current position of the vehicle where tree edges corresponding to the recited possible trajectories), wherein 
a plurality of nodes of the trajectory tree represent values of a continuous observation, a continuous state, and a continuous control, each node being associated with one of a plurality of timesteps along the plurality of possible trajectories (¶112 – trees are built based on the N-dimensional spatial coordinate space and T is time based on updated sensor information from a sensor interface module 820 corresponding to the recited continuous observation and continuous state/control associated with a plurality of timestamps), and wherein 
branches from inner nodes to child nodes in the plurality of nodes correspond to possible outcomes and observations of a multi-modal latent state (¶145 – nodes are set to different states of the vehicle corresponding to the recited multimodal states at possible outcomes at child nodes); 
determining a current value of the continuous control associated with a current node of the plurality of nodes (¶112 – determining new nodes where tree is rooted at (x.sub.0, t.sub.0), where x.sub.0 is the current spatial position of the vehicle at current time t.sub.0); and 
applying the current value of the continuous control to operation of the physical mechanism (¶118 - Once the tree has been constructed and a desired path is found in the tree, the vehicle proceeds to follow that route).
While Estkowski disclose the utilization of the vehicle following a planned path it does not explicitly disclose the vehicle performing vehicle control or an autonomous functionality however Tschanz discloses a control method for autonomous vehicles including controlling the vehicle based on planned trajectory (¶16).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for adaptive path planning of Estkowski with the autonomous vehicle control of Tschanz in order to provide a vehicle that is capable of sensing its environment and navigating with little or no human input (Tschanz - ¶3).

Regarding claim 11, Estkowski further discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Fig. 9): 
during execution of an autonomous agent configured to control operation of a physical mechanism, obtaining a current observation of a physical environment (¶118 and ¶153 -  the vehicle proceeds to follow that route based on updated sensor information from a sensor interface module 820 corresponding to the recited current observation of a physical environment); 
based at least on the current observation of the physical environment, generating a trajectory tree that represents a plurality of possible trajectories in a belief space (¶112 -  search tree corresponding to the recited trajectory tree in e N-dimensional spatial coordinate space based on current position of the vehicle where tree edges corresponding to the recited possible trajectories), wherein 
a plurality of nodes of the trajectory tree represent values of a continuous observation, a continuous state, and a continuous control, each node being associated with one of a plurality of timesteps along the plurality of possible trajectories (¶112 – trees are built based on the N-dimensional spatial coordinate space and T is time based on updated sensor information from a sensor interface module 820 corresponding to the recited continuous observation and continuous state/control associated with a plurality of timestamps), and wherein 
branches from inner nodes to child nodes in the plurality of nodes correspond to possible outcomes and observations of a multi-modal latent state (¶145 – nodes are set to different states of the vehicle corresponding to the recited multimodal states at possible outcomes at child nodes); 
determining that a current observation corresponds most closely to a closest-fit node in the plurality of nodes (¶60 – confidence level is utilized in determining nodes corresponding to the recited closest fit of an observation); 
obtaining a current value of the continuous control associated with the closest-fit node (¶60 and ¶153 -  confidence level based on updated sensor information from a sensor interface module 820 corresponding to the recited closest fit node associated with a current value of the continuous control); and 
applying the current value of the continuous control to operation of the physical mechanism (¶118 - Once the tree has been constructed and a desired path is found in the tree, the vehicle proceeds to follow that route).
While Estkowski disclose the utilization of the vehicle following a planned path it does not explicitly disclose the vehicle performing vehicle control or an autonomous functionality however Tschanz discloses a control method for autonomous vehicles including controlling the vehicle based on planned trajectory (¶16).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for adaptive path planning of Estkowski with the autonomous vehicle control of Tschanz in order to provide a vehicle that is capable of sensing its environment and navigating with little or no human input (Tschanz - ¶3).

Regarding claims 2 and 12, Estkowski further discloses generating the trajectory tree comprises: (a) in a first forward pass, initializing the values of the continuous control for the plurality of nodes (¶145-148 and Fig. 6 – element 500 where the root node is set to an initial state for the vehicle corresponding to the recited first forward pass initializing additional nodes); 
(b) in a backward pass, starting at a plurality of leaf nodes in the plurality of nodes, propagating results of a derivative function through parent nodes in the plurality of nodes (¶145-148 and Figs. 6-7 – element 606 or determining whether the path extension is feasible with respect to the predicted probability distribution of regions to avoid or visit corresponding to the recited starting at leaf nodes and propagating the results of a derivative function through parent nodes); and 
(c) in a second forward pass, applying an optimization function to values of the continuous control, based at least on the results of the derivative function (¶116 – finding the best path or best partial path based on the tree extensions corresponding to the recited applying optimization function values to the continuous control based on the derivative function).

Regarding claims 3 and 13, Estkowski further discloses wherein (b) and (c) are repeated iteratively until an optimization termination criterion is satisfied (¶116 - The tree is extended until at least one path is found, it is determined that no feasible path can be found under the current conditions, using currently available knowledge, or other "stopping" conditions are met).

Regarding claims 4 and 14, Estkowski further discloses wherein the first forward pass comprises generating the plurality of nodes at least by (Fig. 6): 
(i) generating a root node of the trajectory tree, based at least on the current observation (¶145-148 and Fig. 5 – element 500 where the root node is set to an initial state for the vehicle corresponding to the recited first forward pass initializing additional nodes); 
(ii) determining a plurality of maximum likelihood outcomes for a plurality of modes of the multi-modal latent state associated with the current observation (¶145 and Figs. 6-7 - step 506, the tree is extended deterministically, e.g., using a set of deterministic rules such as those shown in FIG. 7 where each node is a new state); 
(iii) determining a plurality of maximum likelihood observations associated with the plurality of maximum likelihood outcomes (¶132-133 – confidence level applied to observations corresponding to the recited maximum likelihood observations); 
(iv) generating a plurality of child nodes of the root node, corresponding to the plurality of maximum likelihood outcomes and the plurality of maximum likelihood observations (Fig. 7 - element 602 generating candidate path extensions corresponding to the recited generating a plurality of child nodes); and 
(v) performing (ii), (iii), and (iv) recursively, starting at the plurality of child nodes of the root node, until a finite horizon is reached (¶116 - The tree is extended until at least one path is found, it is determined that no feasible path can be found under the current conditions, using currently available knowledge, or other "stopping" conditions are met).

Regarding claims 5 and 15, Estkowski further discloses the first forward pass comprises generating the plurality of nodes at least by: (i) generating a root node of the trajectory tree, based at least on the current observation (¶145-148 and Fig. 6 – element 500 where the root node is set to an initial state for the vehicle corresponding to the recited first forward pass initializing additional nodes); 
(ii) sampling a plurality of possible outcomes from a belief distribution associated with the current observation (¶148 and Fig. 7 – element 602-608 corresponding to the recited sampling the possible outcomes from a belief distribution associated with a current observation); 
(iii) sampling a plurality of possible observations associated with the plurality of possible outcomes (¶148 and Fig. 7 – element 602-608 corresponding to the recited sampling the possible observations); 
(iv) generating a plurality of child nodes of the root node, corresponding to the plurality of possible outcomes and the plurality of possible observations (Fig. 7 - element 602 generating candidate path extensions corresponding to the recited generating a plurality of child nodes); and 
(v) performing (ii), (iii), and (iv) recursively, starting at the plurality of child nodes of the root node, until a finite horizon is reached (¶116 - The tree is extended until at least one path is found, it is determined that no feasible path can be found under the current conditions, using currently available knowledge, or other "stopping" conditions are met).

Regarding claim 6, Estkowski further discloses generating the trajectory tree comprises updating values in a preexisting data structure that represents the trajectory tree (¶91-93 – updating the path corresponding to the recited updating the values in a preexisting data structure that represents the trajectory tree).

Regarding claims 7 and 17, Estkowski further discloses updating the path automatically using variable time steps, where the local density of the contacts determines the size of the time step (¶93) but does not disclose the time steps in reference to sampling rates.
 However, Tschanz further discloses timesteps associated with the plurality of nodes are separated by time intervals that are greater than a sampling rate used by one or more autonomous agent sensors providing values of the continuous observation (¶65 – sampling rate is greater than the refresh rate of the trajectory corresponding to the recited node timestep interval being greater than the sampling rate).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the updating the path automatically using variable time steps of Estkowski with the processing timing of Tschanz in order to apply a processing buffer to allow a desired vehicle state to always be available for use by the vehicle controller 160 in controlling the autonomous vehicle (Tschanz - ¶66).

Regarding claims 8 and 18, Estkowski further discloses the continuous state is a partially-observable continuous state (¶61 – determinations utilizing known uncertain situations corresponding to the recited partially observable continuous state given that a known certain situation would be completely observable).

Regarding claims 9 and 19, Estkowski further discloses the multi-modal latent state is bimodal (¶26 and ¶148 – when the path has been selected it is a succession of node points where each node is a singular state space, the succession of current node to a next node is two states corresponding to the recited bimodal).

Regarding claims 10 and 20, Estkowski further discloses the physical mechanism is a steering mechanism of a vehicle (¶67 – linear path includes the heading of the vehicle corresponding to the recited steering mechanism).
While Estkowski disclose the utilization of the vehicle following a planned path it does not explicitly disclose the vehicle performing vehicle control or an autonomous functionality however Tschanz discloses a control method for autonomous vehicles including controlling the vehicle based on planned trajectory (¶16-18 - execute a control action (e.g., generate a steering angle command) to control the vehicle to move in accordance with the motion plan).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for adaptive path planning of Estkowski with the autonomous vehicle control of Tschanz in order to provide a vehicle that is capable of sensing its environment and navigating with little or no human input (Tschanz - ¶3).

Regarding claim 16, Estkowski further discloses adjusting the current value of the continuous control based at least on a difference between the current observation and a possible value of the continuous observation associated with the particular node (¶90-93 - updating the path based on confidence level of the region corresponding to the recited difference of the current observation and a possible value of the continuous observation).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Navarro Felix et al. (US 2017/0061804) discloses a vehicle navigation system including the planning utilization of trajectory tree with child and root nodes with branches in a hierarchical tree (¶72-73).

Derendarz et al. (US 2018/0265130) discloses an autonomous vehicle drive system utilizing trajectory trees (¶37-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665